DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 9/21/2018 and 10/17/2019 have been considered.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a. Sound output unit corresponding to a speaker (published Specification para. 0022)
	b. Sound detection unit corresponding to a microphone (published Specification para. 0024)
	c. Attenuation calculation unit corresponding to a central processing unit (CPU) (published Specification para. 0029)
	d. Storage unit corresponding to computer memory (published Specification para. 0021 and 0028)
	e. Warning determination unit corresponding to a central processing unit (CPU) (published Specification para. 0029)
	f. Input unit corresponding to a touch panel, a key board, or a mouse (published Specification para. 0037)
	g. Display unit corresponding to a display device such as a liquid crystal display (LCD) or an organic electro-luminescence (EL) display. The display unit 60 may be, for example, a touch panel that also serves as the input unit (published Specification para. 0040)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In regards to Claims 1-20, the claims are directed to a pulmonary function measurement device and method, but the claims fail to particularly point out and distinctly claim the invention because the pulmonary function measurement is not reported, rather only a determination result is displayed in Claims 7 and 13 which is not considered a pulmonary function measurement. Clarification and/or correction is respectfully requested. 
	In regards to Clams 1 and 8, the term "through" is indefinite because the metes and bounds of "through the ribs" is uncertain.  More specifically, it is not clear whether Applicant intends the meaning to be to detect a sound that is transmitted from the sound output unit "between" the ribs (i.e., intercostal) or to detect a sound that is transmitted from the sound output unit "using" the ribs or "from" the ribs. 
	In regards to Claims 7 and 13, the terms "strongly" is indefinite because the metes and bounds of what constitutes strongly is indefinite. Clarification and/or correction is respectfully requested.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  calculating a plurality of acoustic attenuations, otherwise Claim 14 does not provide for more than one acoustic attenuation which could not be averaged. Clarification and/or correction is respectfully requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a pulmonary function measurement device and method, based on calculation of an acoustic attenuation. 
	For example, the limitations of  calculating an acoustic attenuation from information on the sound output by the sound output unit and the sound detected by the sound detection unit (Claims 1, 8 and 18); comparing acoustic attenuations calculated at different times (Claims 2, 9 and 19); calculating a plurality of unit attenuations from sounds detected at different times, and to determine the attenuation as a mean 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer and electronic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while  sound output and detection, calculating, warning, input and display units require non-abstract elements, such as controller, 
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely relates to a device and method for evaluating pulmonary function, but does not utilize the acoustic attenuation determination in a practical application of a pulmonary function measurement.   
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of comparing, outputting, detecting and calculating appear to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. The claims are not patent eligible
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US 20060070623 to Wilkinson et al. (Wilkinson).  

In regards to Claim 1, 8 and 18, Wilkinson teaches a pulmonary function measurement device for measuring data for evaluating a pulmonary function (see entire document, for example Abstract "determining at least one bodily characteristic of a lung or an airway" and para. 0033), the pulmonary function measurement device comprising: a sound output unit configured to be fixed to a part of a body surface near ribs of a living body, and to output a sound toward the ribs (see entire document, for example para. 0092 " The tissue may comprise a homogeneous cellular material or it may be a composite structure such as that found in regions of the body including the thorax which for instance can include lung tissue, gas, skeletal tissue and muscle tissue. The tissue may be porous and may comprise a composite structure made up of tissue and gas or has regions of high and low density such as that found in bone tissue."); a sound detection unit configured to be fixed to a part of the body surface near the ribs toward which the sound is to be output, and to detect a sound that is transmitted from the sound output unit through the ribs (see entire document, for example para. 0106 " The sound can then be recorded at a location spaced from the position at which the sound is introduced, preferably on the surface of the biological tissue which is spatially distinct from the location of the transducer, using a sound detection means such as a microphone"); and an attenuation calculation unit configured to calculate an acoustic attenuation from information on the sound output by the sound output unit and the sound detected by the sound detection unit (see entire document, for example para. 0016 " calculating the velocity and attenuation of sound that has travelled through the tissue from the first position to another position" and para. 0033, 0037).

In regards to Claims 2, 9 and 19, Wilkinson teaches to compare acoustic attenuations calculated at different times (see entire document, for example para. 0145 "continuous real-time measurement", para. 0185 "monitoring of lung disorders of premature babies over a period of time" and para. 0196, 0239 " attenuation was determined at each location of the where a microphone was situated, and each observation was the average of 10 repeated measures."). For clarification, the storage unit is inherently taught by Wilkinson as being necessarily present in order to make such comparisons over a period of time (See MPEP 2131). 

In regards to Claims 3 and 20, Wilkinson teaches the claimed pulmonary function measurement device and the sound output unit and the sound detection unit are configured to be positioned toward the ribs as noted above.  Consequently, the intended use of using the device for the same rib is a functional limitations is inherent with the device taught by Wilkinson because the Wilkinson device and the claimed device are structural the same and nothing distinguishes the two from being used similarly. (See MPEP 2112.01 and MPEP 2114).   

In regards to Claims  4 and 15, Wilkinson teaches the attenuation calculation unit is configured to calculate a plurality of unit attenuations from sounds detected at different times, and to determine the attenuation as a mean value, a median value, or a mode value of the plurality of unit attenuations (see entire document, for example para. 0239 " attenuation was determined at each location of the where a microphone was situated, and each observation was the average of 10 repeated measures.").

In regards to Claims 5 and 11, Wilkinson teaches he sound output from the sound output unit is at a frequency of 100 Hz to 2000 Hz (Hertz) (see entire document, for example para. 0102 "sounds are produced preferably with frequencies which range from 20 Hz to 25 kHz").  

In regards to Claims 6, 7, 12 and 13, Wilkinson teaches a warning determination unit configured to compare the acoustic attenuation calculated by the attenuation calculation unit with a threshold, the threshold being set in advance in a memory, input from an input unit, or calculated from past attenuation data (Claim 6 and 12) and a display unit configured to display a determination result when a warning determination unit determines that the attenuation is larger than the threshold, which reflects that a rib is strongly in contact with a lung of the living body (Claims 7 and 13). (see entire document, for example para. 0185 " The degree of change in the sound velocity and preferably also of sound attenuation may be used together to provide a more conclusive indication of the degree to which the lung is inflated. Lung inflation may be determined using a single measurement, or it may be determined continuously, thereby enabling the monitoring of progress of lung disease and its treatment." and para. 0195 "correlating sound velocity and attenuation with lung density and comparing the density of the lung being diagnosed with the density of a normal lung to determine if the lung being diagnosed is diseased", 0174).  For further clarification, the instant published Specification, para. 0035, teaches the warning determination unit determines that the cardiac function (or pulmonary function) is abnormal.  Accordingly, Wilkinson also teaches a warning determination unit that the cardiac function (or pulmonary function) is abnormal as noted above (See MPEP 2112.01 (I.). For further clarification, Wilkinson inherently teaches a threshold, the threshold being set in advance in a memory, input from an input unit, or calculated from past attenuation data and a display unit configured to display a determination result when a warning determination unit determines that the attenuation is larger than the threshold as being necessarily present in order to determine diagnosis of lung disease.  

In regards to Claim 17, Wilkinson teaches setting a sampling period when sounds are output, the sampling period being 0.1 second to 1 second (see entire document, for example para. 0105 " introduction . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060070623 to Wilkinson et al. (Wilkinson) as applied to Claims 1-9, 11-13, 15 and 17-20 above,  in view of US 20060037615 to Wilkinson et al. (Wilkinson '615) and US 20020151789 to Mansy et al. (Mansy). In regards to Claim 10, Wilkinson teaches the essential features of the claimed invention, except for fixing, before the outputting of the sound, a sound output unit and a sound detection unit to positions of a front and a rear of a body corresponding to a same rib. Wilkinson '615 teaches the positioning may depend on the portion of the lung to be analyzed (see para. 0078).  In addition, Mansy teaches the actuator and detector are positioned on the body at locations effective for detecting the suspected air cavity and particularly teaches the third rib is chosen to avoid the diaphragm (see para. 0012).  It would be obvious to one of ordinary skill in the art at the effective filing date to modify the pulmonary function measurement method taught by Wilkinson with sound output unit and a sound detection unit to positions of a front and a rear of a body corresponding to a same rib taught by Mansy for the predictable purpose of analyzing a particular portion of the lung taught Wilkinson '615. Moreover, the selection of an order or process step which does not result in a new or unexpected result would only involve routine skill in the art and would be obvious to one of ordinary skill in the art.  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060070623 to Wilkinson et al. (Wilkinson) as applied to Claims 1-9, 11-13, 15 and 17-20 above, in view of USA 20070118056 to Want et al. (Wang).  In regards to Claims 14 and 16, Wilkinson teaches the essential features of the claimed invention, except for detecting an inclination angle of a long axis of the living body with respect to a horizontal plane; storing the inclination angle of the long of the living body with respect to the horizontal plane; and selecting and averaging acoustic attenuations only in a case where the inclination angle satisfies a predetermined condition (Claim 14) and storing the plurality of unit attenuations, the inclination angle for each of the plurality of unit attenuations, and a presence or an .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791